1. Since it appears on its face that the matters embraced within the motion for permission to appeal under V.R.A.P. 5 (b) (1) are for discretionary disposition by the trial court, State v. Reuschel, 131 Vt. 554, 560-62, 312 A.2d 739, 743 (1973), rather than presenting controlling questions of law, Powers v. State Highway Board, 123 Vt. 1, 5-6, 178 A.2d 390, 393 (1962), the motion is denied.
2. In view of our ruling under paragraph 1 (above), the motion for a stay of jury selection and jury trial under V.R.A.P. 8(a) is denied.